Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Informalities
Claim(s) 3 is/are objected to because of the following informalities:
“wherein the the held data" and “the the standby mode” should be “wherein the held data” and “the standby mode.”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 7-9, 11, 13-15, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN 103648029 B) in view of Kobayashi et al. (JP 2009158626 A).

Li discloses:
An electronic apparatus comprising: 
a controller configured to execute a program causing the electronic apparatus to:

detect a power supply to the electronic apparatus is stopped without an off instruction by a user; and (p 5: Detector unit 201, for when intelligent television disconnects external power source, whether the disconnection of detection external power source is abnormal disconnection)

it is detected that the power supply to the electronic apparatus is stopped without the off instruction by a user, the plurality of processes including the held data writing process are executed in a different order from the predetermined order. (p 1: claim 1: When intelligent television disconnects external power source, whether the disconnection of detection external power source is abnormal disconnection; …the power-off that the ad-hoc location write of the nonvolatile memory in intelligent television… enter holding state…) [examiner’s note: holding state is standby mode.]

However, Li does not explicitly disclose, while Kobayashi teaches:
a storage that has a nonvolatile storage area and a volatile storage area in which data is temporarily held; and (405, 407)

execute a plurality of processes including a held data writing process in which the data held in the volatile storage area is written into the nonvolatile storage area, in a predetermined order according to an off instruction by the user, (p 6: when a command for processing to turn off the power of the EC 301 (hereinafter referred to as “hot shutdown processing”) is input from the user interface 501 while the end device 201 is kept in a standby state, The following procedure is executed; abstract: if instructions to perform a hot shutdown processing is input, I/O information about each end device 201 in the standby state of processing chambers 1a-1d is written in an non-volatile memory part 407) [examiner’s note: fig 2 of the patent application: s202, s203, s204]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine writing in a nonvolatile memory in power-off sign of Li with writing in a non-volatile memory device in a shutdown processing of Kobayashi. One of ordinary skill in the art would have been motivated to do so in order to reduce a preparatory time required to shut down a computer. (Kobayashi: abstract)

Modified Li discloses:
controller causes the electronic apparatus to preferentially execute the held data writing process among the plurality of processes. (claim 1: According to testing result…)

3. The electronic apparatus according to claim 1, wherein the plurality of processes includes a standby mode shifting process in which the electronic apparatus is shifted into a standby mode, 
wherein in a case where it is detected that the power supply to the electronic apparatus is stopped without the off instruction by the user, the the standby mode shifting process is executed after executing the held data writing process. (p 1: claim 1: When intelligent television disconnects external power source, whether the disconnection of detection external power source is abnormal disconnection; …the power-off that the ad-hoc location write of the nonvolatile memory in intelligent television… enter holding state…) [examiner’s note: holding state is standby mode.]
However, Li does not explicitly disclose, while Kobayashi teaches:
wherein the the held data writing process is executed after executing the standby mode shifting process, according to the off instruction by the user, and (abstract: if instructions to perform a hot shutdown processing is input, I/O information about each end device 201 in the standby state of processing chambers 1a-1d is written in an non-volatile memory part 407) [examiner’s note: fig 2 of the patent application: s202, s203, s204]

5. The electronic apparatus according to claim 1, wherein: 
power is supplied to the electronic apparatus from a plurality of power supplies, and (p 4: these external power sources)
in a case where it is detected that the power supply to the electronic apparatus is stopped without the off instruction by the user in at least one of the plurality of power supplies, the plurality of processes including the held data writing process are executed in the different order from the predetermined order.



Claim(s) 13-15, 17 is/are rejected as being the medium implemented by the apparatus of claim(s) 1-3, 5, and is/are rejected on the same grounds.

Claim(s) 4, 6, 10, 12, 16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN 103648029 B) in view of Kobayashi et al. (JP 2009158626 A), and further in view of Stoughton et al. (US 4531826 A).

4. The electronic apparatus according to claim 1, wherein in a case where it is detected that the power supply to the electronic apparatus is stopped without the off instruction by the user, 
completing the held data writing process
However, Li does not explicitly disclose, while Stoughton teaches:
the control is provided such that new data is not written into the volatile storage area after a power down initiation. (col 8, ln 10-15: Upon being notified of a power down initiation, CPU 12 stops any new accesses to the RAM.) [examiner’s note: Not written into RAM after a power down initiation includes the period after completing the held data writing process.]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine procedures after power off of Li with procedures after power down of Stoughton. One of ordinary skill in the art would have been motivated to do so in order to protect data after power is off. (Stoughton: col 3, ln  45-50)

6. The electronic apparatus according to claim 1, wherein the data held in the volatile storage area is 
However, Li does not explicitly disclose, while Stoughton teaches:


Claim(s) 10, 12 is/are rejected as being the method implemented by the apparatus of claim(s) 4, 6, and is/are rejected on the same grounds.

Claim(s) 16, 18 is/are rejected as being the medium implemented by the apparatus of claim(s) 4, 6, and is/are rejected on the same grounds.

Response to Remarks
Regarding the claim interpretation under 35 U.S.C. 112(f), the amendments overcome the interpretation.

Applicant's Remarks have been fully considered but they are not persuasive. 
Regarding the prior art rejection under 35 USC 102 and/or 103, the Remarks state, “Li does not teach or suggest a technique of changing the order of a plurality of processes including data writing process in accordance with whether the disconnection of the external power supply was abnormal.” However, the examiner respectfully disagrees. Li discloses, on p1: claim 1, “When intelligent television disconnects external power source, whether the disconnection of detection external power source is abnormal disconnection; …the power-off that the ad-hoc location write of the nonvolatile memory in intelligent television… enter holding state.” Therefore, instead of standby mode first then writing data into a nonvolatile memory in normal circumstances, Li teaches writing data into a nonvolatile memory first then entering standby mode, whether the disconnection of the external power supply was abnormal.

The Remarks state, “That is, Kobayashi, ether alone, or in combination with Li, does not teach or suggest neither discloses nor suggests a technique of changing the order of a plurality of processing including the writing processing in accordance with whether the hot shutdown processing is performed.” “hot shutdown processing”) is input from the user interface 501 while the end device 201 is kept in a standby state, The following procedure is executed." In addition, on p 1: abstract, “if instructions to perform a hot shutdown processing is input, I/O information about each end device 201 in the standby state of processing chambers 1a-1d is written in an non-volatile memory part 407.” Thus, Kobayashi teaches a technique of changing the order of a plurality of processing including the writing processing in accordance with whether the hot shutdown processing is performed. That is, standby mode first then writing data into a nonvolatile memory when there is a power off command.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE LIN whose telephone number is (571)431-0706. The examiner can normally be reached Monday-Friday; 8 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE LIN/Primary Examiner, Art Unit 2113